Lea, Sp. .J.,
delivered the opinion of the court:
This is a suit in the circuit court of Bradley county, by the state, against the executors of a surety upon a bond of a tax collector.
There were several questions raised in the argument, but only two seem to us necessary to be noticed:
First: Can- a clerk of a circuit court issue an alias summons without an order of court? An alias writ, issues, of course, as much as an original, and no order of court is necessary. There is no virtue in an alias issued by the clerk, or by order of court, when a discontinuance has been worked.
Second: Is the state barred in this action, the plaintiffs in error having been qualified as executors of the estate of the surety more than two years before the commencement of this action? Sec. 2784 of the Code [Shannon’s Code, sec. 4481] jirovides that actions against* the personal representatives of deceased persons shall be commenced by a resident of the state within two years.
Sec. 2162 [Shannon’s Code, sec. 4453] is as follows: “The provisions of this chapter do not apply to* actions brought either by or against the state of Tennessee, unless otherwise expressly provided.” Both of these sections are in the same chapter, and the state is not, therefore, barred in this action.
Yerdict and judgment for the state, which will be affirmed. . i. _j